State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: July 31, 2014                     518278
________________________________

In the Matter of the Claim of
   CAROL HARAN,
                    Appellant.
                                            MEMORANDUM AND ORDER
COMMISSIONER OF LABOR,
                    Respondent.
________________________________


Calendar Date:   June 9, 2014

Before:   Peters, P.J., Lahtinen, Egan Jr., Lynch and Devine, JJ.

                             __________


      Law Office of Locksley O. Wade, LLC, New York City
(Locksley O. Wade of counsel), for appellant.

                             __________


      Appeal from a decision of the Unemployment Insurance Appeal
Board, filed August 27, 2013, which ruled that claimant was
disqualified from receiving unemployment insurance benefits
because her employment was terminated due to misconduct.

      Substantial evidence supports the Board's finding that
claimant lied to her employer and lost her employment under
disqualifying circumstances (see Matter of Cincu [Sutton House,
Inc.–Commissioner of Labor], 43 AD3d 528, 529 [2007], lv
denied 10 NY3d 714 [2008]; Matter of Jung-Szayer [Commissioner of
Labor], 21 AD3d 1173, 1174 [2005], lv denied 7 NY3d 706 [2006]).
Claimant, a hospital secretary, was temporarily assigned to field
telephone calls from patients needing to reschedule chemotherapy
appointments in the wake of Hurricane Sandy. The employer's
vice-president for oncology services testified that claimant
asked to be restored to her regular duties because she had only
fielded four telephone calls over the course of her shift. The
vice-president later showed claimant a computer output telephone
log that indicated that she had actually answered 24 phone calls,
                              -2-                  518278

and terminated her after she continued to insist that she
answered four. "Claimant's testimony to the contrary, and any
further inconsistencies in the testimony, presented credibility
issues for the Board to resolve" (Matter of Gooch [Paul A.
Boronow, P.C.–Commissioner of Labor], 107 AD3d 1292, 1293 [2013]
[citations omitted]).

      Peters, P.J., Lahtinen, Egan Jr., Lynch and Devine, JJ.,
concur.



     ORDERED that the decision is affirmed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court